Order entered February 4, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00120-CV
                                  No. 05-19-00121-CV
                                  No. 05-19-00122-CV

                          IN RE MATTHEW REESE, Relator

                Original Proceeding from the 203rd Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F14-00306-P, F13-00723-P, and F13-60347-P

                                       ORDER
                       Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE